Case: 4:18-cr-00899-RLW Doc. #: 188-10 Filed: 12/09/19 Page: 1 of 10 PageID #: 743




                                 TINII'ED STATES DISTRICT COURT
                                 EASTERN DISTzuCT OF MISSOURI
                                         EASTERN DIVISION

LINITED STATES OF AMERICA,                           )
                                                     )
               Plaintiff,                            )
                                                     )
V                                                    )    No. 4:14 CR237 HEA
                                                     )
THOMAS BENSON WILSON, JR.,                           )
                                                     )
               Defendarrt.                           )

                                   GUILTY                AGREEMENT

       Come now the parties and heleby agree, as follows:

1. PARTIES:
       The parties are the Defendant Thomas Benson Wilson,.Tr., represented by defense

counsel Stephen R. Welby, and the United States of America (hereinafter "United States" or

"Government"), represented by the Office of the United States Attomey for the Eastern District

of Missouri. This agreement does not, and is not intended to; bind any Governmental office or

agency other than the United States Attorney for the Eastern District of    Missouri.    The Court is

neither aparty to nor bound by this agreement.

2.   GUILTY PLEA:

       Pursuant to Rule      1l(c)(l)(A), Federal Rules of Criminal Procedure, in   exchange for the

Defendant's voluntary plea of guitty to Count    I   of the Indictment and admission to supervised

release violations   in   case number 4:09CR00041 ERV/ and consent to     a24 month's sentence for

such violations to run coÍì.cutrently to the sentence in the instant case, the Govemment agrees to

dismiss Count II of the Indictment at the time of sentencing and agrees that no further federal

prosecution will be brought in this District relative to the Defendant's involvement in carjacking,
Case: 4:18-cr-00899-RLW Doc. #: 188-10 Filed: 12/09/19 Page: 2 of 10 PageID #: 744




on March 7, 2014 or possession of a lu earm and carrying /using a fi¡earm on April          19   , 2014, of

which the Govenrment is aware at this        time. In addition, the parties agree that the U.S.
Sentencing Guidelines Total Offense Level analysis agreed to by the parties is the result of

negotiation and led, in part, to the guilty    plea. The parties further   agree that neither party shall


request a sentence above or below the U.S. Sentencing Guidelines range (combination of Total

Offense Level and Criminal History Category) ultimately determined by the Court pursuant to

any chapter of the Guidetines, Title 18, United States Code, Section 3553, or any other provision

or rule of law not addressed    herein. In fact, based    on the parties' guideline agreements and the

pre-plea presentence investigation report, the parties believe the applicable guideline range         will

be 63 to 78     months. Both parties agree to recommend to the Court that a sentence of 78 months

be   imposed. The parties do agree to request the Court to run the      sentence concurrent to Case

Number 14BB-CR00181-01, State of Missouri v. Thomas Wilson, in Vy'arren County, Missouri

and Case Number 2014CF000264, People of Illinois v. Thomas'Wilson, in Madison County,

Illinois.

3.    ELEMENTS:

            The Defendant admits to knowingly violating the relevant statute and admits there is a

factual basis for the plea and fr¡rther fully understands that the elements of the crimes are:

                                               COI.]NT 1
                                              (Carjacking)
                               Title 18, United States Code, Section 21 19

                   One, the Defendant       took a2008 Hummer HU3, VIN 5GTENl38888155423,
                           from a person;

                   Two, the Defendant       did so by means of force and violence;

                   Three, the Hummer had been transported in interstate commerce; and


                                                      2
Case: 4:18-cr-00899-RLW Doc. #: 188-10 Filed: 12/09/19 Page: 3 of 10 PageID #: 745




               Four,   at or druing the time Defendant took the Ifummer he intended to cause
                       death or serious bodily injurY.

4.   FACTS:

       The parties agree that the facts in this case are as follows and that the Government would

prove these fact's beyond a reasonable doubt if the case were to go to   trial.   These facts may be


considered as relevant conduct pursuant to Section 181.3:

       On March I,2014, victim Jeremy Algiere sat in his vehicle (2008 Hunmer HU3,

VIN 5GTEN13888815 5423) in the rear driveway of 62xx Famous Avenue,               St. Louis, Missouri.

Defendant and an accomplice approached Mr. Algiere after driving and parking a vehicle

immediately behind hirr, blocking his escape. Both were dressed in clothing that falsely

identified them as law enforcement   officers. Mr. Algiere   was forcefully removed from his

vehicle and robbed of $600   cash.   Defendant then drove away in Mr. Algiere's vehicle while his

accomplice drove away in the other   vehicle. The Hummer was recovered on March 4,2014

abandoned in High Ridge, Missouri.

                     PEN     TIE

       The Defendant fully understands that the maximum possible penalty provided by law for

the crimes to which the Defèndant is pleading guitty for Count 1 is imprisonment of not less than

15 years, a fine of not more than $250,000 or both such imprisonment and      fine.    The Court may

also impose a period of supervised release of not more than 3 years.

6.   U.S.           CING GUIDELINES:                 4   MANUAL:

        The Defendant understands that this offense is affected by the U.S. Sentencing

Guidelines and the actual sentencing range is determined by both the Total Offense Level and




                                                 3
Case: 4:18-cr-00899-RLW Doc. #: 188-10 Filed: 12/09/19 Page: 4 of 10 PageID #: 746




the Criminal History Category. The parties agree that the following are the applicable U.S.

Sentencing Guidelines Total Offense Level provisions.

                Chanter 2           Conduct
           ^.
                   (1)   Base Offense   Level:   The parties agree that the base offense level is 20 as

found in Section 283.1(a).

                   (2)   Specific Offense Characteristics: The parties agree that the fbllowing

Specifrc Offense Characteristics    apply:    (a) 2 levels should be added pursuant to Section

283.1(bX5) as the ofTense involved carjacking. The parties acknowledge that the presentence

investigation report added 5 levels pursuant to Section 2B3.1(b)(2)(c), but agree that there is

insuff,rcient evidence for proof on this issue which the defendant contests.

           b.   Chanter 3 Adiustments:

                  (1)    Acceptance of Responsibility: The pafies recommend that 2 levels

should be deducted pursuant to Section 3E1.1, because the Defendant has clearly demonstrated

acceptance of     responsibility. The Government, under      the facts known at present,   will   make a

motion at the time of sentencing for an extra 1 level based on Defendant's assistance in the

prosecution of his own conduct by the timely notification to the Government of the Defendant's

intention to plead   guilty.   The parties agree that the Defendant's   eligibility for this deduction is

based upon information presently        known. If   subsequent to the taking of the guilty plea the

Govemment receives new evidence of statements or conduct by the Defendant which it believes

are inconsistent    with Defendant's eligibility for this deduction, the Government may decide not

to file such motion, without violating the plea agreement.

           c.   Estimated Total Offense    Level:    The parties estimate that the Total Offènse Level

is   19.

                                                     4
Case: 4:18-cr-00899-RLW Doc. #: 188-10 Filed: 12/09/19 Page: 5 of 10 PageID #: 747




        d.   Criminal   History:    The determination of the Defenclant's Criminal History

Category shall be left to the   Court.   The parties have reviewed the Criminal History Score as

determined in the presentence investigation    report. Neither party will challenge the finding of

the Presentence Report as to the Defendant's criminal history and the applicable category.

        e.   Effect of Parties' U.S.       tencins Guidelines Analvsis: The parties agree that the

Court is not bound by the Guidelines analysis agreed to     herein.   The parties may not have

foreseen all applicable   Guidelines. The Court may, in its discretion, apply or not apply any

Guideline despite the agreement herein and the parties shall not be permitted to withdraw from

the plea agreement.

7.   \MAIVER          APPEAL AND POST-CO                    ON RIGHTS:

       a. Appeal:         The Defendant has been fully apprised by defense counsel of the

Defendant's rights conceming appeal and fully understands the right to appeal the sentence under

Title 18, United States Code, Section 3742.

                (1)   Non-Sentencins Issues: The parties waive all rights to appeal all

non-jurisdictional, non-sentencing issues, including, but not limited to, any issues relating to

pretrial motions, discovery and the guilty plea.

                (21   Sentencing   Issues:    In the event the Court accepts the plea, accepts the

U.S. Sentencing Guidelines Total Offense Level agreed to herein, and, after determining a

Sentencing Guidelines range, sentences the Defendant within or below that range, then, as part of

this agreement, the Defendant hereby waives all rights to appeal all sentencing issues other than

Criminal   History. Similarly, the Government      hereby waives all rights to appeal all sentencing

issues other than Criminal History, provided the Court accepts the plea, the agreed Total Offense

Level and sentences the Defendant within or above that range.

                                                   5
Case: 4:18-cr-00899-RLW Doc. #: 188-10 Filed: 12/09/19 Page: 6 of 10 PageID #: 748




         b.     Habeas    Corpus:     The Defendant agrees to waive all rights to contest the conviction

or sentence in any post-conviction proceeding, including one pursuant to Title 28, United States

Code, Section 2255, except for claims of prosecutorial misconduct or ineffective assistance of

counsel.

         c.     Right to Records: The Defendant waives all rights, whether asserted dírectly or by

a   representative, to request from any department or agency of the United States any records

pertaining to the investigation or prosecution of this case, including any records that may be

sought under the Freedom of Information Act, Title 5, United States Code, Section 522, or the

Privacy Act, Title 5, United States Code, Section 552(a).

8.    OTHER:

         a.     Disclosures Required by the United States Probation         Office:    The Defendant

agrees to     truthfully complete and sign forms as required by the United    States Probation Offrce

prior to sentencing and consents to the release of these forms and any supporting documentation

by the United States Probation Office to the Govemment.

         b.     Civil or Administrative Actions not Barred; Effect on Other Governmental

Agencies:

Nothing contained herein limits the rights and authority of the United States to take any civil,

tax, immigration/deportation or administrative action against the Defendant.

         c.                   Release:     Pursuant to any supervised release term, the Court   will

irnpose standard conditions upon the Defendant and may impose special conditions related to the

crime Defendant committed. These conditions will be restrictions on the Defendant to which

the Defendant     will   be required to   adhere. Violation of the conditions of   supervised release

resulting in revocation may require the Defendant to serve a term of imprisonment equal to the

                                                       6
Case: 4:18-cr-00899-RLW Doc. #: 188-10 Filed: 12/09/19 Page: 7 of 10 PageID #: 749




length of the term of súpervised release, but not greater than the term set forth in Title 18, United

States Code, Section 35S3(e)(3), without credit for the time served after           release. The Defendant

understands that parole has been abolished

         d.    Mandatory Special Assessment: Pursuant to Title              18,   United States Code,

Section 3013, the Court is required to impose amandatory special assessment of $100.00 per

count for a total of    $ 1 00.   00, which the Defendant agrees to pay at the time of sentencing.

Money paid by the Defendant toward any restitution or hne imposed by the Court shall be f,rrst

used to pay any rurpaid mandatory special assessment.

         e.    Possibility of Detention: The Defendant may be subject to immediate detention

pursuant to the provisions of Title 18, United States Code, Section 3143.

         f.    Fines.              tion and Costs     fncarceration and         nervtslon:   The Court may

impose a fine, restitution (in addition to any penalty authorized by law), costs of incarceration

and cbsts of    supervision. The Defendant          agrees that any fine or restitution imposed by the


Court   will   be due and payable       immediately. Pwsuant to Title     18,   United States Code, Section

3663A, an order of restitution is mandatory for all crimes listed in Section 3663A(c).

Regardless of the Count of conviction, the amount of mandatory restitution imposed shall

include all amounts allowed by Section 36634(b) and the amount of loss agreed to by the

parties, including all relevant conduct loss.

         s. Forfeiture:            The Defendant agrees to forfeit all of the Defendant's interest in all

items seized by law-enforcement officials during the course of their investigation. The

Defendant adrnits that all United States cunency, weapons, property and assets seized by law

enforcement offrcials during their investigation constitute the proceeds of the Defendant's illegal

activity, were commingled with illegal proceeds or were used to facilitate the illegal activity.

                                                          7
Case: 4:18-cr-00899-RLW Doc. #: 188-10 Filed: 12/09/19 Page: 8 of 10 PageID #: 750




The Defendant agrees to execute any documents and take all steps needed to transfer title or

ownership of said items to the Government and to rebut the claims of nominees ancVor alleged

third party owners. The Defendant further agrees that said items may be disposed of by law

enforcement officials in any manner.

9.    ACKNO\ilLEDGMENT AND \ryAIVER OF THE DEFENDANT'S RIGHTS:

           In pleading guilty, the Defendant acknowledges,       filly   understands and hereby waives his

rights, including but not limited to: the right to plead not guilty to the charges; the right to be

tried by a jury in a iublic and speedy trial; the right to file pretrial motions, including motions to

suppress or exclude evidence; the right at such trial to a presumption of innocence; the right to

require the Government to prove the elements of the offènses against the Defendant beyond a

reasonable doubt; the right not to       testiff; the right not to present any evidence; the right to be

protected from compelled self-incrimination; the right at trial to confront and cross-examine

adverse    *itn.rr".;    the right to testify and present evidence and the right to compel the attendance

of witnesses, The Defèndant further understands that by this guilty plea, the Defendant

exþressly waives all the rights set forth in this paragraph.

           The Defendant fully understands that the Defendant has the right to be represented by

counsel, and    if   necessary, to have the Court appoint counsel at trial and at every other stage    of

the   proceeding. The Defendant's counsel has explained           these rights and the consequences    of

the waiver of these      rights.   The Defendant fully understands that, as a result of the guilty plea,

no trial   will, in fact, occur   and that the only action remaining to be taken in this case is the

imposition of the sentence.

           The Defendant is fully satisfied with the representation received from defense counsel.

The Defendant has reviewed the Government's evidence and discussed the Government's case

                                                        8
Case: 4:18-cr-00899-RLW Doc. #: 188-10 Filed: 12/09/19 Page: 9 of 10 PageID #: 751




and all possible defenses and defense witnesses with defense         counsel. Defense    counsel has

completely and satisfactorily explored all areas which the Defendant has requested relative to the

Government's case and any defenses.

10. v rll,IINT,ARY         ATTTTTF'TT F     THE GUILTY       PI,E,,A ,ANT)    E
                                                                                  ^ ^êTIF'E.MF.NT.
       This document constitutes the entire agreement between the Defendant and the

Government, and no other promises or inducements have been made, directly or indirectly, by

any agent of the Government, including any Department of Justice attomey, concerning any plea

to be entered in this case. In addition, the Defendant states that no person has, directly or

indirectly, threatened or coerced the Defendant to do or refrain from doing anything in

connection with any aspect of this case, including entering a plea of guilty.

       The Defendant acknowledges having voluntarily entered into both the plea agreement

and the guilty   ptea.   The Defendant f,uther acknowledges that this guilty plea is made of the

Defendant's own free     will   and that the Defendant is, in fact, guilty.

11.   CONSEOUENCES OF' POS T-PT,EÄ MISCONDUCT:

       After pleading guilty and before sentencing, if Defendant commits any crime, other than

minor traffrc offenses, violates any condition of release that results in revocation, violates any

term of this guilty plea agreement, intentionally provides misleading, incomplete or untruthful

information to the U.S. Probation Office or fails to appear for sentencing, the United States, at its

option, may be released from its obligations under this agreement. The Government may also,

in its discretion, proceed with this agreernent and may advocate for any sentencing position

supported by the facts, including but not limited to obstruction ofjustice and denial      of

acceptance of responsibility.




                                                       9
Case: 4:18-cr-00899-RLW Doc. #: 188-10 Filed: 12/09/19 Page: 10 of 10 PageID #: 752




 T2.   NO RIGHT TO                          GUILTY     PT,E,A:

        Pursuant to Rule 11(c) and (d), Federal Rules of Criminal Procedure, the Defendant

 understands that there   will   be no right to withdraw the plea entered under.this agreement, except


 where the Court rejects thosç portions of the plea agreement which deal with charges the

 Government agrees to dismiss or not to bring.




         3                                                                  áL
                                                                    J. WARE, #40880MO
                                                                 stant United States Attorney
                                                            l1   South l0th Street, Room 20.333
                                                           St. Louis,   Missouri   63102
                                                           (314) s39-2200


  q-t3-t{                                                               BENSON V/ILSON, JR.
        Date



  q't3-14
        Date                                               STEPHEN R. WELBY
                                                           Attorney for Defendant
                                                           Welby Law Firm
                                                           l22I Locust Street
                                                           Suite 407
                                                           The Shell Building
                                                           St. Louis, MO 63103




                                                      10
